Citation Nr: 1429027	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-12 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent for hepatitis C. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in August 2011.

The matter was remanded to the agency of original jurisdiction (AOJ) for additional development in March 2012.  The case has been returned to the Board for further appellate review.  


FINDING OF FACT

Since the award of service connection, the Veteran's hepatitis C has resulted in signs and symptoms of daily fatigue and malaise, with minor weight loss and hepatomegaly.  Substantial weight loss or other indication of malnutrition, incapacitating episodes, or near-constant debilitating symptoms has not been shown.


CONCLUSION OF LAW

The criteria for an initial 40 percent rating, but no higher, for service-connected hepatitis C have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.112, 4.114, Diagnostic Codes 7354 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice & Assistance

The appeal arises from the Veteran's disagreement with the initial 10 percent evaluation assigned following the grant of service connection for hepatitis C.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records and VA medical treatment records have been obtained.  More recent VA treatment records were obtained pursuant to the Board's March 2012 remand.  The Veteran did not identify any private treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.

Additionally, VA examinations were conducted in June 2006, January 2009, May 2009, and April 2012.  An addendum opinion was provided in July 2012.  The most recent examination was conducted pursuant to the Board's March 2012 remand.  The record does not reflect that the examinations were inadequate for rating purposes.  The rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  Although an August 2012 VA treatment records note a complaint of abdominal pain, the assessment was for pancreatitis and not hepatitis C.  The record does not reflect that the Veteran's service-connected disability may have worsened since the last examination.  Therefore, further remand for another examination is not necessary.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


Criteria & Analysis

This appeal stems from the initial 10 percent rating assigned following the grant of service connection for hepatitis C in the April 2008 rating decision.  The Veteran seeks a higher initial rating.  

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Hepatitis C is rated under Diagnostic Code 7354.  When there is serologic evidence of hepatitis C infection, a noncompensable (zero percent) rating is warranted when nonsymptomatic.  A 10 percent rating is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is warranted for daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354.

Following the rating criteria, Note (1) directs to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Note (2) provides that, for purposes of evaluating conditions under Diagnostic Code 7354, "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  Id.

Additionally, the regulations define "substantial weight loss" as a weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  "Minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" is defined as the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.

In consideration of the evidence of record and the rating criteria, the Board first finds that the evidence does not show that the Veteran has experienced incapacitating episodes resulting from his hepatitis C having a total duration of at least two weeks in a 12-month period.  Both the June 2006 and January 2009 VA examiners reported that the Veteran had no incapacitating episodes due to hepatitis C.  The April 2012 VA examiner did find that there were incapacitating episodes, but less than one week in a 12-month period.  Therefore, a higher initial rating is not warranted under the incapacitating episodes aspect of Diagnostic Code 7354.  The Board will next consider the signs and symptoms portion of the criteria, which is the primary method for evaluating hepatitis C.  See 66 Fed. Reg. 29486, 29487-88 (May 31, 2001) ("The criteria based on incapacitating episodes . . . will be used infrequently. . . .  [M]ost veterans will be rated on the basis of the signs and symptoms of liver disease.").

As to the signs and symptoms criteria, the record contains serologic evidence of hepatitis C as the VA treatment records document laboratory tests revealing such evidence.  Each of the rating evaluations for hepatitis C from 10 percent to 60 percent list fatigue, malaise, and anorexia.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 (emphasis added).  Inclusion of the word "and," rather than "or," indicates that the list of symptoms may be conjunctive in nature.  If so, the 10 percent rating would require the symptom of anorexia, even if only intermittent in nature.  See Camacho v. Nicholson, 21 Vet. App. 360, 366-67 (2007) (holding that all the criteria for a 40 percent rating for diabetes mellitus must be met given the clearly conjunctive language used in specifying the criteria under Diagnostic Code 7913).  Even when a conjunctive "and" is present in the rating criteria, all the criteria need not necessarily be met if the diagnostic code does not involve successive criteria.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009) (holding that it is not necessary that all the criteria for a 30 percent rating for hypothyroidism be met because Diagnostic Code 7903 does not involve successive rating criteria).  Section 4.7 would then be implicated.  Id.

In assessing the rating criteria for hepatitis C in the context of Camacho and Tatum, the Board interprets the rating criteria from 10 to 60 percent as both non-successive and successive in nature.  The signs and symptoms pertaining to fatigue, malaise, and anorexia are non-successive because each evaluation lists the symptoms and only the zero percent rating for nonsymptomatic hepatitis C does not.  If the symptoms were successive aspects of the rating criteria and all were necessary, then severe symptoms would be rated as equivalent to nonsymptomatic hepatitis C if only one or two of the three symptoms were evident.  Additionally, the 100 percent rating does not require anorexia.  It requires near-constant debilitating symptoms of which anorexia is only an example.  Instead, the Board finds that 38 C.F.R. § 4.7 is applicable to this aspect of the rating criteria in that it is necessary to determine whether the symptoms of hepatitis C more closely approximate the symptoms of fatigue, malaise, and anorexia, or the lesser nonsymptomatic hepatitis C.  Then, the rating criteria become successive in that the next higher rating beginning with the 10 percent rating requires the elements for the lower rating.  That is, the 20 percent rating requires daily symptoms rather than intermittent.  The 40 percent rating requires minor weight loss and hepatomegaly rather than without those symptoms, and the 60 percent rating requires substantial weight loss or other indication of malnutrition rather than minor weight loss.

The evidence does not reflect that the Veteran has anorexia.  He has not contended that he experiences that symptom and the April 2012 VA examiner did not find that anorexia present.  The evidence does show that the Veteran experiences fatigue and malaise.  The January 2009 VA examiner noted complaints of the Veteran feeling tired all the time.  Additionally, the April 2012 VA examiner noted that the Veteran experiences fatigue.  The Veteran also testified that he experiences fatigue, which he is competent to attest to experiencing as it is an observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the April 2012 VA examiner noted that that Veteran experiences malaise.  Under 38 C.F.R. § 4.7, the Board finds that the Veteran's hepatitis C more closely approximates fatigue, malaise, and anorexia, rather than nonsymptomatic hepatitis C.

As to the successive criteria in Diagnostic Code 7354, the Board finds that the Veteran's symptoms of fatigue and malaise are daily rather than intermittent.  Daily fatigue and malaise is noted in the April 2012 VA examination report.  Additionally, the Veteran testified that he experiences these types of symptoms very often.  Therefore, the evidence reflects daily signs and symptoms, which is a necessary element for the 20, 40, and 60 percent rating.

Next, the Board will address whether the Veteran's hepatitis C symptoms include minor weight loss and hepatomegaly.  Hepatomegaly was identified on magnetic resonance imaging (MRI) in August 2007 and on VA examination in April 2012.  As to weight loss, the Veteran testified that his weight has fluctuated up and down between ten and fifteen pounds.  Near the beginning of the claim for increase, the Veteran weighed 204 pounds.  Recently, his weight was documented as 189 pounds.  There is some question as to whether the weight loss is attributable to his hepatitis C.  Nevertheless, the Board will attribute the weight loss of just over 7 percent to the Veteran's hepatitis C.  As noted previously, "minor weight loss" is defined as a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Although the Veteran's weight loss does not quite reach this level, the Board will resolve reasonable doubt in his favor and find that his weight loss approximates "minor weight loss."  Therefore, the evidence shows minor weight loss and hepatomegaly, which are necessary elements for the 40, and 60 percent rating.  Accordingly, a higher rating is warranted for the Veteran's hepatitis C.  The rating criteria for a 40 percent rating have been met for the entire rating period on appeal.

As to a 60 percent rating, substantial weight loss or other indication of malnutrition is necessary.  Daily fatigue, malaise, anorexia, and hepatomegaly are all already contemplated by the lesser rating.  As noted previously, "substantial weight loss" is weight loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  The Board described the Veteran's weight loss above and it does not approach "substantial weight loss."  If fact, it was necessary for the Board to resolve reasonable doubt in the Veteran's favor for the weight loss to even be considered "minor weight loss."  At his hearing, the Veteran indicated that he had about ten to fifteen pounds of weight fluctuation, which is consistent with the type of weight loss described above.  Furthermore, the evidence does not suggest that the Veteran experiences another indication of malnutrition and he has not contended as much.  Consequently, the rating criteria for an initial 60 percent rating have not been met because the evidence does not show that the Veteran's hepatitis C has resulted in substantial weight loss or other indication of malnutrition.  Lastly, although the evidence shows that the Veteran experiences the type of symptoms listed for a 100 percent rating, the evidence does not show that they are near-constant debilitating symptoms.  

In sum, the Board concludes that a higher initial rating is warranted for the Veteran's service-connected hepatitis C-to 40 percent, but no higher.  The preponderance of the evidence is against a higher rating.  This is so during the entire rating period on appeal since the award of service connection.  

The Board has considered other potentially applicable diagnostic codes.  Although Diagnostic Code 7354, Note (1) provides that sequelae such as cirrhosis or malignancy of the liver be evaluated under an appropriate diagnostic code, as noted, the Veteran's liver has not been shown to be productive of cirrhosis or adhesions of the peritoneum.  Thus, Diagnostic Codes 7301 and 7312 are not applicable.  

To the extent that interference with employment has been asserted due to hepatitis C, and although the April 2012 VA examiner noted the Veteran's report of having missed 3-4 days per month on average secondary to hepatitis C, the July 2012 VA opinion states that the Veteran's hepatitis C does not result in unemployability.  His employment status was noted to be full time since 1985.  Thus, a claim for a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's hepatitis C has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability (fatigue, malaise, hepatomegaly, and weight loss) have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).


ORDER

A 40 percent initial rating for hepatitis C is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


